Mr. Justice Boggs delivered the opinion of the court: The end to be attained by the interpretation or construction of the instrument is to ascertain the intention with which it was executed. That intention is declared in the premises of the deed to be to arrange to liquidate the debts of the said Samuel Ankeney “and to secure a permanent support and maintenance for the use of his wife and children.” One of the purposes of the premises of the deed is to set forth the recitals which may be necessary to an explanation of the deed and its operation and the reason for executing it. (Black’s Law Dic.; Anderson’s Law Dic.; 5 Am. & Eng. Ency. of Law, 454.) Tested by this declaration of intention, the object of the grantor is unmistakable. His purpose was to devote the property affected by the deed, remaining after payment of his indebtedness, to the benefit of his wife and his children. Nor do we think this declared purpose is to be overcome by the subsequent requirement that upon the death of the said wife of the said grantor the trustee shall convey any lands held by him under the terms of the trust to “all the children of the said wife of the grantor.” The true intent is to be gathered from the whole instrument, the separate parts being viewed in the light of the other parts. (Stout v. Whitney, 12 Ill. 218.) Inconsistencies are to be reconciled, if possible. A narrow and unreasonable construction, and which would work a result different from that manifestly intended, should not be adopted. (Dunlap v. Chicago, Milwaukee and St. Paul Railway Co. 151 Ill. 409.) “The language used may be enlarged or limited by the attendant circumstances and the objects had in view, and more regard is due to the real intention of the parties than to some particular word that may have been used in the expression of that intention.” (Chicago, Madison and Northern Railroad Co. v. National Elevator Co. 153 Ill. 70.) “The experience of human affairs teaches courts that this intention is not to be sought merely in the apparent meaning of the language used, but this language may be enlarged or limited by reference to the circumstances surrounding the parties and the objects they evidently had in view.” (Robinson v. Stow, 39 Ill. 568.) The same principle is announced in Street v. Chicago Wharfing Co. 157 Ill. 605. “Particular expressions will not control where the whole tenor or purpose of the instrument forbids a literal interpretation of the specific words.” (Updike v. Tompkins, 100 Ill. 406.) “A rigid adherence to the letter often leads to erroneous results aud misinterprets the meaning of the parties. Inconsistent clauses must be construed according to the subject matter and the motive, and the intention of the parties, as gathered from the whole instrument, must prevail over the strictness of the letter.” (Beach on Modern Law of Contracts, sec. 708.) “Where two clauses, apparently repugnant, may be reconciled by any reasonable construction, or by regarding one as the qualification of the other, that construction must be given, because it cannot be assumed that the parties intended to insert inconsistent provisions.” (Beach, sec. 718.) A written contract should be read as a whole. All its provisions are to be considered, and the general design must not be frustrated by allowing too much force to single words or clauses.” (Beach, sec. 711.) The instrument under consideration is in the nature of a post-nuptial marriage contract or settlement. In marriage settlements it is the presumption the parties thereto intend to provide for the issue of the marriage, and clear language in the deed is necessary to overcome this presumption. (Wallace v. Wallace, 82 Ill. 530.) In Johnson v. Webber, 65 Conn. 501, a bequest to a grand-daughter, and in case such grand-daughter should die leaving a husband surviving" such husband should take the bequest, was construed to apply only to the then husband of the grand-daughter, and not to a second husband, on the ground the manifest intent of the testator, gathered from the entire will, could not be overcome by the particular words employed. In Elliott v. Elliott, 117 Ind. 380, a devise of real estate to one designated in the will as the wife of the testator, though he had a former living wife from whom he had not been divorced, “with power to dispose of the same as she (the wife named in the will) may think best for herself and my children,” and a bequest of personal property to the wife, “to have and use as she may think best and proper for herself and my children, provided that in case my beloved wife, Mary Ann^Elliott, should marry after my decease, then and in that case it is my will that two-thirds of all my property, both real and personal, shall descend in equal portions to my children,” were held to be a devise and bequest to the children of the testator born of the person named in the will as his wife, to the exclusion of other children born to the testator by his lawful wife. The ground of the decision was, that though, ordinarily, when a man speaks of his children he is understood to mean his legitimate children, it was plain from the context of the will, taken as a whole, and the situation and circumstances of the family and property of the testator, he did not mean by the words “his children” to refer to his children born of his lawful wife. The intent of the testator was enforced in Gelston v. Shields, 78 N. Y. 205, though against the literal language of the will, the-words “my children” being held to refer to children by the person named in his will as his wife, and not to include children born of a former wife. In Thomas v. Crosby, (Mass.) 51 N. E. Rep. 6, a trust deed executed by a husband and father was declared to be a family settlement, and the words “children” of the grantor were, in view of the manifest intent which animated the grantor, held to refer, not to all his children, but only to such as were born to him of his then living wife and to the exclusion of those born to the grantor by another wife. Applying these rules of interpretation, we hold the trust deed under consideration was executed for the benefit of the then living children of said Samuel Ankeney born of his then wife and such other children as should thereafter be born to them, and that the provision of the deed that upon the death of his said wife all of her children should share in the property affected by the trust deed, meant all of her children born to him. The wife, subsequently to the execution of the deed, obtained a divorce from the grantor and became the wife of one James B. McCoy, Sr.. Children born to the wife by the second husband, though included within the literal meaning of the words “all her children,” were clearly not intended to be included within the meaning of the word “all” as employed by the maker of the instrument. The word “all” must, in view of the manifest intention of the grantor, be so limited in meaning as to refer only to all of the class of children intended to be benefited by the instrument. The chancellor correctly decreed the bill and the bill of interpleader should be dismissed, and that decree is affirmed. Decree affirmed. Mr. Chief Justice Cartwright took no part in the decision of this case.